United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Homer, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0744
Issued: December 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 14, 2017 appellant filed a timely appeal from a December 14, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed since the last merit decision dated April 2, 2014 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts of the case as presented in the
Board’s prior decisions are incorporated herein by reference. The relevant facts are as follows.
On September 28, 1995 appellant, then a 45-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on September 2, 1995 he injured his back while turning
as he was descending steps of a customer’s house. He stopped work on September 26, 1995.
Appellant retired on Office of Personal Management (OPM) disability, effective April 25, 1997.
OWCP initially denied the claim by decision dated October 10, 1996 finding that the
evidence of record failed to establish that the injury occurred as alleged. Appellant requested
reconsideration and by decision dated March 19, 1997 OWCP denied modification of its prior
decision. He subsequently appealed to the Board. By decision dated July 6, 1999, the Board set
aside the October 10, 1996 and March 19, 1997 OWCP decisions and remanded the case to
OWCP.3 On remand, OWCP accepted appellant’s claim for L5-S1 herniated nucleus pulposus.4
Appellant then filed a claim for a schedule award (Form CA-7), which was denied by
decision dated April 3, 2001. He then requested reconsideration and by October 25, 2001
nonmerit decision, OWCP denied further merit review of the claim. Appellant appealed to the
Board and by decision dated August 23, 2002, the Board affirmed the April 3 and October 25,
2001 OWCP decisions.5
In a December 3, 2003 report, Dr. Ivy V. McGee-Reed, a treating physician specializing
in family medicine, noted appellant’s medical history, medication, and examination findings.
She noted diagnoses from x-ray interpretations and magnetic resonance imaging scans from 1995
to 2003 and opined that he was totally disabled due to his motor impairment.
On February 5, 2004 appellant filed a claim for a recurrence of disability (Form CA-2a)
due to his accepted September 2, 1995 employment injury. He noted that his last day of work for
the employing establishment was September 26, 1995. On the reverse side of the form, the
employing establishment noted that appellant had not returned to work following his injury.
In an August 31, 2004 attending physician’s report (Form CA-20), Dr. McGee-Reed
noted the accepted September 2, 1995 employment injury and diagnosed lumbar radiculopathy
and lumbar disc disorder. She indicated that appellant was totally disabled from work beginning
September 2, 1995 to the present.

2

Docket No. 97-1944 (issued July 6, 1999); Docket No. 02-0663 (issued August 23, 2002) Order Denying
Petition for Reconsideration, Docket No. 02-0663 (issued January 27, 2003).
3

Docket No. 97-1944 (issued July 6, 1999).

4

The record does not reflect that appellant received FECA disability wage-loss benefits after the acceptance of
his claim.
5

Docket No. 02-0663 (issued August 23, 2002).

2

On April 10, 2006 appellant filed a claim for a schedule award (Form CA-7). By
decision dated July 26, 2007, OWCP granted a schedule award for 24 percent right lower
extremity permanent impairment and 28 percent left lower extremity permanent impairment.
The period of the award ran from March 19, 2007 to January 30, 2010.
On April 24, 2008 OWCP received appellant’s occupational disease claim (Form CA-2)
dated April 18, 2008 alleging that his post-traumatic stress disorder had been aggravated by
factors of his employment. Appellant alleged that he first became aware of this condition and
the relationship to his federal employment on September 2, 1995.6
On August 23, 2011 OWCP referred appellant for a second opinion evaluation with
Dr. John Sklar, a Board-certified physiatrist, for an opinion regarding appellant’s accepted
condition and his work capacity.
In a September 20, 2011 report, Dr. Sklar, based upon a review of the medical evidence,
statement of accepted facts (SOAF), and physical examination, opined that appellant had fully
recovered from his accepted work injury and that his current disability was due to
nonemployment-related conditions.
In a November 30, 2011 report, Dr. John P. Sandifer, a treating physician specializing in
orthopedic surgery, noted his disagreement with Dr. Sklar’s report and conclusions.
On January 3, 2012 OWCP referred appellant to Dr. David Sanderson, Board-certified, in
orthopedic to resolve the conflict in the medical opinion evidence between Dr. Sklar and
Dr. Sandifer as to whether appellant was disabled from work due to his accepted employment
injury.
In a February 8, 2012 report, Dr. Sanderson, based upon a review of the medical opinion
evidence, SOAF, injury history, and physical examination, diagnosed status post L5-S1
discectomy with partial laminectomy, noncompensable lower extremities shrapnel wounds, and
noncompensable post-traumatic stress disorder. He opined that appellant had been disabled up to
his OPM retirement date. Dr. Sanderson explained that appellant’s disability thereafter was due
to his nonwork-related conditions. He opined that the accepted condition had resolved without
residuals or disability as he found no lower extremity muscle weakness or sensory deficits due to
the accepted back injury.
On August 16, 2012 appellant filed a claim for a recurrence of disability (Form CA-2a)
commencing May 15, 1996 causally related to the accepted September 2, 1995 employment
injury.
In an August 22, 2012 report, Dr. Sandifer noted that appellant was seen for his annual
physical and that he was last seen in March 2011. Diagnoses included moderate bilateral knee
degenerative joint disease and status postsurgery for herniated disc with bilateral radiculopathy,
and chronic back and lower extremity pain. Dr. Sandifer attributed all of appellant’s medical

6

The record does not reflect that OWCP issued a formal decision accepting or denying this claim.

3

conditions to appellant’s accepted September 2, 1995 work injury. He concluded that appellant
was not a good candidate for any type of gainful employment.
In a September 5, 2012 letter, OWCP informed appellant that the evidence of record was
insufficient to establish his recurrence claim and noted that he had retired from the employing
establishment, effective April 25, 1997. It advised him regarding the medical and factual
evidence required to establish his claim and afforded him 30 days to provide the requested
information.
By decision dated November 21, 2012, OWCP denied appellant’s claim for a recurrence
of disability commencing January 31, 2010, the date his schedule award terminated, causally
related to his accepted September 2, 1995 employment injury.
On November 26, 2012 appellant requested an oral hearing before an OWCP hearing
representative, which was held on March 11, 2013.
By decision dated April 18, 2013, an OWCP hearing representative affirmed the denial of
appellant’s claim for a recurrence of disability. She found that the weight of the medical opinion
evidence rested with the opinion of the impartial medical examiner, Dr. Sanderson, that
appellant’s disability from work was due to nonwork-related factors.
In an October 22, 2012 report, Dr. Milan G. Mody, a treating Board-certified orthopedic
surgeon, diagnosed lumbar radiculitis, lumbar spondylosis, lumbago, cervicalgia, unbalanced
gait, and acquired spondylolisthesis. Under history, he noted a September 2, 1995 twisting
injury and fall at work.
Dr. Mody in reports dated December 19, 2012 and January 17 and November 16, 2013,
provided examination findings and diagnoses of gait abnormality, neck pain, low back/back pain,
acquired spondylolisthesis, and thoracic or lumbar radiculitis.
In a letter dated February 28, 2014, recorded March 6, 2014, appellant requested
reconsideration. He argued that there was no conflict in the medical opinion evidence and that
both Dr. Sklar and Dr. Sanderson opined that appellant continued to have residuals from his
accepted work injury.
In a decision dated April 2, 2014, OWCP denied modification. It found the evidence and
argument insufficient to establish appellant’s claim for recurrence of disability.
By form dated March 20, 2015 and received on April 2, 2015, appellant again requested
reconsideration.
By decision dated April 13, 2015, OWCP denied reconsideration as he submitted no new
evidence, nor raised a substantive new legal argument.
In a letter dated December 20, 2015 and received on December 28, 2015, appellant again
requested reconsideration. He argued that he was entitled to a merit review due to the delay in
OWCP’s processing his request for reconsideration and the processing of his claim. Appellant
also argued that OWCP did not provide any appeal rights with its decision and the Board should

4

remand the case for OWCP to issue a proper decision with appeal right. He noted that he was
submitting new evidence in support of his claim that he was entitled to wage-loss compensation.
Appellant also presented arguments regarding the lack of light-duty work, his fitness-for-duty
evaluation, and whether the verbal offer of a light-duty job complied with OWCP’s regulations.
He also argued the medical evidence he submitted and the employing establishment’s approval
of his disability retirement established that he was permanently disabled from performing his job
as a letter carrier due to his back condition.
In support of his request for reconsideration, appellant submitted new evidence. He also
resubmitted a January 8, 1996 report from Dr. Carl G. Goodman, an examining Board-certified
orthopedic surgeon, progress notes covering the period January 10, to November 6, 1996,7 and
an undated and unsigned duty status form (Form CA-17) with restrictions
In a January 15, 1996 progress note, Dr. Goodman, an examining Board-certified
orthopedic surgeon, reported that appellant was under his care for a back condition and indicated
that appellant was capable of performing light-duty work. He wrote that appellant was not
capable of carrying mail.
A January 16, 1996 routing slip from the Homer Postmaster certified that no light-duty
assignments were available.
In a February 9, 1996 report, Dr. Anil Nanda, a treating Board-certified neurosurgeon,
diagnosed a L5-S1 herniated disc and recommended surgery. He opined that it was possible that
the diagnosed condition had been caused by appellant’s employment injury.
The record contains a second page from a surgeon’s dictation regarding a May 15, 1996
operation which Dr. Nanda signed on May 17, 1996.8
Dr. Goodman, in a July 22, 1996 letter, wrote that appellant had been seen for leg and
low back pain which was consistent with a lumbar disc herniation. He opined that appellant’s
twisting injury while carrying mail caused his lumbar disc herniation and subsequent lumbar
surgery.
On August 19, 1996 Dr. Goodman diagnosed a large L5 disc herniation based on review
of a computerized axial tomography scan.
On November 20, 1996 the employing establishment requested that a fitness-for-duty
examination be conducted as appellant had been off work for 14 months due to back problems.
On December 20, 1996 the employing establishment requested that Dr. Tony Allerman,
Board-certified in occupational medicine, perform a fitness-for-duty examination.
On
January 30, 1997 Dr. Allerman submitted a report following his examination of appellant. He
concluded that appellant was capable of performing light-duty work with restrictions.
7

These notes do not contain any identification that a physician wrote them.

8

The Board notes that the record contains a previously submitted May 17, 1996 operative report from Dr. Nanda.

5

A January 21, 1997 functional capacity evaluation (FCE) report provided work
restrictions based on testing performed.
A February 13, 1997 medical assessment form completed by Dr. Anthony J. Bouligny, an
employing establishment physician specializing in internal medicine, recommended that a
specialist evaluate appellant. He also noted appellant’s restrictions.
OWCP also received a February 19, 1997 letter from the postmaster which informed
appellant that light-duty work within his restrictions was not available.
Notes dated April 21, 2015, provided examination findings and opined that appellant was
totally disabled from work.9 Diagnoses included moderate bilateral knee degenerative joint
disease, chronic back pain from progressive lumbar degenerative disc disease, and status
postsurgery for herniated disc with bilateral radiculopathy worse in the left leg.
By decision dated December 14, 2016, OWCP denied appellant’s December 28, 2015
request for reconsideration. It found that he had submitted an untimely request for
reconsideration and failed to demonstrate clear evidence of error in the denial of his recurrence
claim.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.10 It will not review a decision denying or terminating
a benefit unless the application for review is filed within one year of the date of that decision.11
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.12
Its procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations,13 if the
claimant’s application for review shows clear evidence of error on the part of OWCP.14 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.15
9

The signature for the physician’s last name is illegible.

10

See J.W., 59 ECAB 507 (2008); Mary A. Ceglia, 55 ECAB 626 (2004).

11

20 C.F.R. § 10.607; see B.W., Docket No. 10-0323 (issued September 2, 2010); A.F., 59 ECAB 714 (2008);
Gladys Mercado, 52 ECAB 255 (2001). Timeliness is determined by the document receipt date of the request for
reconsideration as indicated by the “received date” in the Integrated Federal Employees’ Compensation System
(iFECS). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration, Chapter 2.1602.4(b)
(February 2016).
12

D.G., 59 ECAB 455 (2008); Cresenciano Martinez, 51 ECAB 322 (2000).

13

20 C.F.R. § 10.607.

14

See M.L., Docket No. 09-0956 (issued April 15, 2010); Robert G. Burns, 57 ECAB 657 (2006).

15

Andrew Fullman, 57 ECAB 574 (2006); Alberta Dukes, 56 ECAB 247 (2005).

6

To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.16 The evidence must be positive, precise and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error. It is not enough to merely show that the evidence could be
construed so as to produce a contrary conclusion. This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP. To show
clear evidence of error, the evidence submitted must be of sufficient probative value to prima
facie shift the weight of the evidence in favor of the claimant and raise a substantial question as
to the correctness of OWCP’s decision.17
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.18 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.19
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.20 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.21 As appellant requested
reconsideration on December 28, 2015, more than one year after the last merit decision, dated
April 2, 2014, it was untimely filed. Consequently, he must demonstrate clear evidence of error
by OWCP in denying his claim for a recurrence of disability.22
The Board finds that appellant has not demonstrated clear evidence of error. The
underlying claim for compensation was denied as appellant had not established his alleged
recurrence of disability, as of January 31, 2010, the date his schedule award terminated. He
16

F.R., Docket No. 09-0575 (issued January 4, 2010); S.D., 58 ECAB 713 (2007); Joseph R. Santos, 57 ECAB
554 (2006).
17

J.S., Docket No. 10-0385 (issued September 15, 2010); D.D., 58 ECAB 206 (2006); Robert G. Burns, supra
note 14.
18

Supra note 11 at Chapter 2.1602.5(a) (February 2016); James R. Mirra, 56 ECAB 738 (2005).

19

See M.L., supra note 14; G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006).

20

20 C.F.R. § 10.607(a).

21

Robert F. Stone, 57 ECAB 292 (2005).

22

20 C.F.R. § 10.607(b); see Robert G. Burns, supra note 14.

7

subsequently did not submit substantial evidence to shift the weight of the evidence of record
and establish that the denial was in error.23
Appellant submitted a January 15, 1996 progress note from Dr. Goodman opining that
appellant was disabled from carrying mail. Also submitted were February 9, 1996 report
diagnosing a L5-S1 herniated disc and recommending surgery and a second page of May 17,
1995 operative report by Dr. Nanda. Dr. Goodman in a July 22, 1996 report opined that
appellant’s lumbar surgery and lumbar disc herniation to a twisting injury while delivering mail
and diagnosed a large L-5 disc herniation in an August 19, 1996 report. A January 30, 1997
fitness-for-duty report by Dr. Allerman finding that appellant was capable of working with
restrictions. A February 13, 1997 medical assessment form completed by Dr. Bouligny, an
employing establishment physician, noting restrictions and requesting a specialist examination.
None of these reports specifically address how the accepted L5-S1 herniated nucleus pulposus
caused a recurrence of disability on and after January 31, 2010 and how OWCP erred in issuing
its decision. The record also contains an April 21, 2015 report from a physician with an illegible
signature opining that appellant was totally disabled from work. As the author cannot be
identified as a physician, it is of no probative value.24
Appellant also submitted a January 16, 1996 routing slip from the postmaster stating no
light-duty assignments were available, a January 21, 1997 FCE report, and a February 19, 1997
letter from the postmaster that no light-duty jobs were available within his work restrictions. He
argued that light duty was not properly offered to him. None of this evidence or argument
discusses whether the restrictions or lack of light-duty jobs was for restrictions due to appellant’s
accepted employment injury. Further, appellant does not explain how this evidence addresses a
recurrence of disability on and after January 31, 2010 causally related to the accepted L5-S1
herniated nucleus pulposus.
The Board has held that even a report such as a detailed, well-rationalized medical report,
which if submitted before the denial was issued would have created a conflict in medical
evidence requiring further development, is not sufficient to demonstrate clear evidence of error.25
OWCP procedures further provide that the term clear evidence of error is intended to represent a
difficult standard.26 The Board finds that none of the evidence appellant submitted is sufficient
to demonstrate clear evidence of error in the denial of his recurrence claim.
On appeal appellant argues the merits of his claim, contending that OWCP erred in
finding a conflict in the medical opinion evidence, that the employing establishment failed to
submit medical evidence, and OWCP relied on stale medical evidence. As previously noted, the
Board does not have jurisdiction over the merits of the claim and appellant has not presented
evidence or argument that raises a substantial question as to the correctness of OWCP’s decision
for which review is sought.
23

I.S., Docket No. 08-1020 (issued September 16, 2008); James R. Mirra, supra note 18.

24

See Merton J. Sills, 39 ECAB 572, 575 (1988); see also C.H., Docket No. 17-1568 (issued October 26, 2017).

25

A.R., Docket No. 15-1598 (issued December 7, 2015); James R. Mirra, supra note 18.

26

See G.V., Docket No. 14-1270 (issued February 1, 2016); James R. Mirra, id.

8

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 14, 2016 is affirmed.
Issued: December 12, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

